           Case 4:12-cv-05215-PJH Document 64 Filed 05/21/21 Page 1 of 8




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12
                                 UNITED STATES DISTRICT COURT
13
                              NORTHERN DISTRICT OF CALIFORNIA
14
                                         OAKLAND DIVISION
15

16   In re DYNAMIC RANDOM ACCESS                     )   Case No. M-02-1486-PJH
     MEMORY (DRAM) ANTITRUST                         )   MDL No. 1486
17   LITIGATION                                      )
                                                     )   [PROPOSED] ORDER GRANTING
18   This Document Relates to:                       )   INDIRECT PURCHASER PLAINTIFFS’
     ALL INDIRECT PURCHASER ACTIONS                  )   MOTION FOR AN ORDER: (1)
19                                                   )   MODIFYING THE CALCULATION OF
     and                                             )   PAYMENTS TO LATE LARGE
20   Petro Computer Systems, Inc. v. Hitachi, Ltd.   )   CLAIMANTS; (2) ADDING RESIDUAL
                                                     )   OF UNCASHED INCENTIVE AWARDS
21   Petro Computer Systems, Inc. v. Mitsubishi      )   TO THE MOSEL SETTLEMENT FUNDS;
     Electric Corporation, et. al.                   )   AND (3) AUTHORIZING DISTRIBUTION
22   Petro Computer Systems, Inc. v. Toshiba         )   OF THOSE FUNDS AS MODIFIED BY
     Corporation, et. al.                            )   THE COURT
23                                                   )
                                                     )   Judge: Hon. Phyllis J. Hamilton
24                                                   )
                                                     )   Case No. C 12-5213 PJH
25                                                   )   Case No. C 12-5214 PJH
                                                     )
26                                                   )   Case No. C 12-5215 PJH
                                                     )
27                                                   )
28
      [PROPOSED] ORDER GRANTING INDIRECT PURCHASER PLAINTIFFS’ MOTION FOR AN ORDER: (1) MODIFYING
         THE CALCULATION OF PAYMENTS TO LATE LARGE CLAIMANTS; (2) ADDING RESIDUAL OF UNCASHED
       INCENTIVE AWARDS TO THE MOSEL SETTLEMENT FUNDS; AND (3) AUTHORIZING DISTRIBUTION OF THOSE
                                     FUNDS - CASE NO. M-02-1486-PJH
           Case 4:12-cv-05215-PJH Document 64 Filed 05/21/21 Page 2 of 8




 1             On behalf of the Indirect Purchaser Plaintiff Settlement Class, Co-Lead Counsel for the

 2   Indirect Purchaser Plaintiffs have moved this Court for entry of an Order:

 3             (1) Modifying the provisions concerning the payment of claims in the Court’s prior Order

 4   regarding the distribution of settlement funds to increase the payments to corporations who filed

 5   late claims (“late Large Claimants”) from settlement funds received from defendant Mosel Vitelic

 6   (“Mosel”), from a maximum of 50% of a timely-filed claim to 80% of the value of a timely-filed

 7   claim;

 8             (2) Directing that a $23,000 residual in the general settlement fund made up of uncashed

 9   incentive payments to named plaintiffs be added to the Mosel funds for distribution to Large

10   Claimants; and

11             (3) Directing the distribution of the net settlement funds received from Mosel to Large

12   Claimants and late Large Claimants.

13             No person timely objected to the subject requests. A hearing was held on May 27, 2021,

14   these matters having come before the Court to determine whether to modify the provisions

15   concerning the payment of claims in the Court’s prior Order regarding distribution of settlement

16   funds received from defendant Mosel from a maximum of 50% of a timely-filed claims to 80% of

17   the value of a timely filed claim, to add a $23,000 residual of uncashed named-plaintiff incentive

18   payments to the Mosel funds for distribution to Large Claimants, and direct the distribution of the

19   net settlement funds received from Mosel to Large Claimants and late Large Claimants. No

20   objectors appeared at the hearing.

21             The Court, having carefully considered the papers and pleadings on file and oral arguments

22   of counsel, good cause appearing therefore, it is:

23             ORDERED, ADJUDGED AND DECREED:

24             1.     The Court has jurisdiction over the subject matter of this litigation, all actions

25   within this litigation and the Indirect Purchaser Plaintiff Settlement Class.

26             2.     The Court finds that there are no funds remaining from Large Claimant uncashed

27   checks.

28                                                        1
      [PROPOSED] ORDER GRANTING INDIRECT PURCHASER PLAINTIFFS’ MOTION FOR AN ORDER: (1) MODIFYING
         THE CALCULATION OF PAYMENTS TO LATE LARGE CLAIMANTS; (2) ADDING RESIDUAL OF UNCASHED
       INCENTIVE AWARDS TO THE MOSEL SETTLEMENT FUNDS; AND (3) AUTHORIZING DISTRIBUTION OF THOSE
                                     FUNDS - CASE NO. M-02-1486-PJH
           Case 4:12-cv-05215-PJH Document 64 Filed 05/21/21 Page 3 of 8




 1          3.      The Court finds that there is a fund in the amount of $1,326,428.55 available for

 2   distribution from the payments made by Mosel in fulfillment of its settlement obligation.

 3          4.      The Court finds that there is a residual of $23,000 in uncashed Indirect Purchaser

 4   class-representative incentive award checks. The Court finds that there were originally seventy-

 5   one (71) uncashed stale-dated incentive award checks, and that Co-Lead Counsel have made a

 6   diligent effort to locate these class representatives and reissue these uncashed payments, including

 7   contacting representative counsel and conducting a skip trace procedure to locate class

 8   representatives. These efforts resuled in twenty-five (25) uncashed incentive award checks being

 9   reissued to class representatives in late 2017 and early 2018, and forty-six (46) remaining

10   unclaimed. Accordingly, the Court grants Co-Lead Counsel’s request to add the residual $23,000

11   in uncashed checks to the amount available for distribution to Large Claimants from the payments

12   made by Mosel in fulfillment of its settlement obligation.

13          5.      The Court finds that good cause exists to warrant modification of the Court’s

14   Distribution Order dated May 19, 2016 (Dkt. 2283) pursuant to which late Large Claimants would

15   be entitled to be paid from the Mosel settlement funds up to a maximum of 50% of the value of the

16   claim had it been timely filed. The Court finds that Co-Lead Counsel have considered the

17   equitable arguments of counsel for the 43 approved late Large Claimants, and the Court concludes

18   that it would be fair and reasonable under the circumstances here, to pay these late Large

19   Claimants 80% of their claim’s timely-filed value. Accordingly, the Court hereby modifies its

20   prior order and directs Co-Lead Counsel to pay late Large Claimants 80% of their claims’ timely-

21   filed value. A list of processed and approved late Large Claimants is attached hereto as Exhibit A.

22          6.      The Court finds that Rust has incurred $26,302.36 in expenses specifically

23   concerning the administration and processing of Large Claims above the amount set aside by the

24   Court in the Reserve Account set up by the Court’s Distribution Order dated May 19, 2016 (Dkt.

25   2283) and accepts its estimate that it will incur approximately $21,000 in additional costs to

26   complete the distribution of the Mosel settlement funds to Large Claimants. Accordingly, the

27

28                                                     2
      [PROPOSED] ORDER GRANTING INDIRECT PURCHASER PLAINTIFFS’ MOTION FOR AN ORDER: (1) MODIFYING
         THE CALCULATION OF PAYMENTS TO LATE LARGE CLAIMANTS; (2) ADDING RESIDUAL OF UNCASHED
       INCENTIVE AWARDS TO THE MOSEL SETTLEMENT FUNDS; AND (3) AUTHORIZING DISTRIBUTION OF THOSE
                                     FUNDS - CASE NO. M-02-1486-PJH
           Case 4:12-cv-05215-PJH Document 64 Filed 05/21/21 Page 4 of 8




 1   Court authorizes Co-Lead Counsel to establish a $48,000 reserve to pay Rust’s outstanding invoice

 2   and all future costs of administering the distribution.

 3          7.      The Court finds that adding the uncashed incentive awards to the Mosel settlement

 4   funds and deducting the reserve for Rust’s expenses, creates a distribution fund of $1,301,428.55.

 5   Accordingly, the Court directs Co-Lead Counsel to distribute these funds as follows: (1) pro rata

 6   to approved late Large Claimants at 80% of the full value of their claims; and (2) the balance of

 7   the funds ($1,094,811.97) pro rata to timely Large Claimants.

 8                                                                             S DISTRICT
                                                                            ATE           C
                                                                           T




                                                                                               O
                                                                       S
 9          IT IS SO ORDERED.




                                                                                                U
                                                                      ED




                                                                                                 RT
                                                                                           ERED
                                                                                   O ORD




                                                                  UNIT
10                                                                         IT IS S




                                                                                                    R NIA
11           May 21
     Dated: __________________, 2021                                                      Hamilto
                                                               _________________________________
                                                                                hyllis J.
                                                                                                  n




                                                                  NO
                                                                        Judge P




                                                                                                   FO
                                                                     Honorable Phyllis J. Hamilton

                                                                   RT




                                                                                                   LI
12                                                                   EUnited     States District    Judge
                                                                      H




                                                                                               A
                                                                       R     N                    C
                                                                                               F
                                                                                 D IS T IC T O
13                                                                                     R

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                      3
      [PROPOSED] ORDER GRANTING INDIRECT PURCHASER PLAINTIFFS’ MOTION FOR AN ORDER: (1) MODIFYING
         THE CALCULATION OF PAYMENTS TO LATE LARGE CLAIMANTS; (2) ADDING RESIDUAL OF UNCASHED
       INCENTIVE AWARDS TO THE MOSEL SETTLEMENT FUNDS; AND (3) AUTHORIZING DISTRIBUTION OF THOSE
                                     FUNDS - CASE NO. M-02-1486-PJH
Case 4:12-cv-05215-PJH Document 64 Filed 05/21/21 Page 5 of 8




                  EXHIBIT A
 Case 4:12-cv-05215-PJH Document 64 Filed 05/21/21 Page 6 of 8




List of Processed and Approved Late Large Claimants

                                            Claimant    Claim
                        Name
                                                ID     Number


              BANC CERTIFIED MERCHANT
                                            5006076     6464
                      SERVICES


                 BIG O TIRES STORE 70       5001523     1792

              BLUE CROSS BLUE SHEILD OF
                                            5006126     6512
                     MICHIGAN

                   DIRECTRON COM            5005519     6196


                  FIRST STATE BANK          499592     3498634


                GKM ENTERPRISES INC         498505     3497551

             GUNDERSON DETTMER STOUGH
                                            499845     3498887
              VULLENEUVE FRANKLIN & HAC

                  HILLSDALE COLLEGE         499020     3498066


             LAND GRANT RESTAURANT INC.     500195     3499237


                MASCO CORPORATION           5006047     6435

            MOUNT SINAI HOSPITAL MEDICAL
                                            498792     3497838
                CENTER OF CHICAGO

              NEW HORIZON GRAPHIC INC       5006129     6517

              OAK POINT PARTNERS INC AS
                                            5006148     6536
              PURE WEIGHT LOSS INC BAN
             OAK POINT PARTNERS INC BHO
                                            5006140     6528
                   LIQUIDATING TR
             OAK POINT PARTNERS INC S/I/I
                                            5006131     6519
               PENN TRAFFIC CO BANKR
             OAK POINT PARTNERS INC S/I/I
                                            5006145     6533
                SHOE MANIA LLC ET AL
             OAK POINT PARTNERS INC S/I/I
                                            5006144     6532
                 TTC ILLINOIS INC ET A




                                      1
Case 4:12-cv-05215-PJH Document 64 Filed 05/21/21 Page 7 of 8




            OAK POINT PARTNERS INC S/I/I
                                             5006143   6531
                 USACM LIQ TRUST
            OAK POINT PARTNERS INC S/I/I
                                             5006142   6530
              VON WEISE INC BANKR E
             OAK POINT PARTNERS INC SII
                                             506155    6543
              ASSIGNEE FBO CREDITORS
             OAK POINT PARTNERS INC SII
                                             5006154   6542
             BAYARD SALES CORP BANKR
             OAK POINT PARTNERS INC SII
                                             5006139   6527
              CENTENNIAL LIQUIDATION
             OAK POINT PARTNERS INC SII
                                             5006137   6525
              CREDITORS TR OF PFF BAN
            OAK POINT PARTNERS INC SII FPI
                                             5006134   6522
                   LIQUIDATING TR
             OAK POINT PARTNERS INC SII
                                             5006153   6541
               GETTY PETRO LIQ TRUST
             OAK POINT PARTNERS INC SII
                                             5006132   6520
             GLOBE MANUFACTURING COR
             OAK POINT PARTNERS INC SII
                                             5006152   6540
             KAUFMAN BROS ET AL CH 7
           OAK POINT PARTNERS INC SII LFG
                                             5006151   6539
                      TRUST
             OAK POINT PARTNERS INC SII
                                             5006150   6538
             MONTGOMERY WARD LLC ET
             OAK POINT PARTNERS INC SII
                                             5006133   6521
              NATIONAL AUDIT DEFENSE
           OAK POINT PARTNERS INC SII PALI
                                             5006156   6544
                    CAPITAL INC
             OAK POINT PARTNERS INC SII
                                             5006149   6537
              PHAR‐MAR INC ET AL BANK
             OAK POINT PARTNERS INC SII
                                             5006138   6526
              PMTS LIQUIDATING CORP
             OAK POINT PARTNERS INC SII
                                             5006147   6535
              PWD1 LLC ET AL CH 7 EST
             OAK POINT PARTNERS INC SII
                                             5006135   6523
              QUAKER FABRIC CORP ET A
             OAK POINT PARTNERS INC SII
                                             5006146   6534
             QUALITY HOME LOANS BANK
           OAK POINT PARTNERS INC SII USA
                                             5006136   6524
                BIOMASS CORP ET AL

           PERFORMANCE FOOD GROUP INC        5006077   6465




                                    2
Case 4:12-cv-05215-PJH Document 64 Filed 05/21/21 Page 8 of 8




            SALVATION ARMY USA SOUTHER
                                          5006121    6509
                     TERRITORY

             T‐TEC SALES INCORPORATED     498873    3497919


            WILLOUGHBY GOLF CENTER INC    5000744    929

               WINTHROP RESOURCES
                                            N/A      6529
                  CORPORATION
           XAVIENT INFORMATION SYSTEMS,
                                          501591    3500633
                        INC




                                 3
